Citation Nr: 1702353	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  08-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher disability rating for service-connected degenerative joint disease of the lumbosacral spine, currently with a 10 percent evaluation effective August 25, 2006 and a 20 percent evaluation effective February 11, 2011.

2.  Entitlement to a higher initial disability rating for service-connected degenerative joint disease of the cervical spine, currently with a noncompensable evaluation effective August 25, 2006 and a 10 percent evaluation effective February 11, 2011.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected generalized anxiety disorder and depressive disorder, not otherwise specified (NOS).

4.  Entitlement to a separate compensable evaluation for service-connected asthma, or a disability rating for asthma in excess of the 50 percent currently assigned for "obstructive sleep apnea with asthma".


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1988 and from November 2001 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2010, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In January 2011, the Board bifurcated the claims seeking higher disability ratings for asthma and obstructive sleep apnea (OSA), denied the Veteran's claim of entitlement to an initial rating in excess of 50 percent for OSA and remanded the issue of entitlement to a separate, compensable rating for asthma as a distinct issue.  On further consideration, and as will be explained in greater detail below, the Board finds that such recharacterization runs counter to the applicable regulation and over-narrowly construed the portion of the Veteran's claim pertaining to his evaluation for asthma.  As such, the Board has recharacterized that portion of the claim as "entitlement to a separate compensable evaluation for service-connected asthma, or a disability rating for asthma in excess of the 50 percent currently assigned for 'obstructive sleep apnea with asthma'".  Because the Board previously denied the portion of the claim for a higher rating for the combined respiratory disorders on the basis of the severity of the service-connected OSA, that portion of the claim is not before the Board at this time.

In January 2011, the Board remanded the issues of entitlement to a separate, compensable rating for asthma, entitlement to an initial rating in excess of 10 percent for generalized anxiety disorder and depressive disorder, entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine, and entitlement to an initial compensable rating for degenerative joint disease of the cervical spine for further development.  The issues have since been returned to the Board for appellate review.

In a February 2016 rating decision, the RO increased the Veteran's disability ratings for degenerative joint disease of the lumbosacral and cervical spine to 20 percent and 10 percent respectively, both increases effective February 11, 2011.  However, as the increases did not constitute a full grant of the benefits sought, the Veteran's claims for higher disability ratings remain in appellate status for both the period before and after February 11, 2011.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The issues of entitlement to a higher disability rating for service-connected degenerative joint disease of the lumbosacral spine, a higher initial disability rating for service-connected degenerative joint disease of the cervical spine, and an initial disability rating in excess of 10 percent for service-connected generalized anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection is in effect for the Veteran's obstructive sleep apnea and asthma, which are to be rated in accordance with the criteria under 38 C.F.R. § 4.97, Diagnostic Codes (DC) 6847 and 6602 respectively.

2.  The Veteran's sleep apnea is the predominant respiratory disability; regardless, the Veteran's asthma has not resulted in a FEV-1 of 40- to 55- percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.


CONCLUSIONS OF LAW

1.  Separate disability ratings for obstructive sleep apnea and asthma are not allowable as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.96, 4.97, Diagnostic Codes 6602 & 6847 (2016).

2.  The criteria for a rating in excess of the currently-assigned 50 percent evaluation for asthma (evaluated with obstructive sleep apnea) have neither been met nor approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6602 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

In an increased rating case, VA must inform the veteran that he will need evidence demonstrating a worsening of the condition or increase in the severity of the disability and the effect that the worsening has on occupational functioning. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).  A July 2006 pre-adjudication letter notified the Veteran of the evidence necessary to substantiate his increased rating claim, and informed him of the steps VA had taken and what he should do moving forward.  Consequently, the Board finds that VA's duty to notify has been satisfied.

The duty to assist has also been met in this case.  Service treatment records, VA and private treatment records and lay statements submitted by the Veteran have been associated with the file.  The Veteran has not stated, and the record does not otherwise indicate that there remain any relevant outstanding treatment records regarding the claim adjudicated herein.  The Veteran presented testimony before the Board and the undersigned Veterans Law Judge in November 2010 and a copy of the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ conducting a hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, the Veteran was provided with VA examinations in August 2006 and February 2011 to assess the severity and manifestations of his service-connected asthma.  The examiners noted review of the claims file, documented the Veteran's reported subjective symptomatology, and performed pulmonary function tests.  The Board finds the examinations to be adequate for adjudicatory purposes, as the information provided is sufficient to evaluate the Veteran using the criteria specified under the relevant diagnostic code.  Although the most-recent pulmonary examination took place several years ago, in February 2011, the mere passage of time between the examination and the Board's review does not, in and of itself, trigger the need for a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Neither the Veteran nor his representative have asserted that his asthma disability has worsened in severity since the most-recent examination, and did not include this disability among those for which updated examinations were requested in the December 2016 post-remand brief.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the Veteran's pulmonary functioning has been met. 38 C.F.R. § 3.159 (c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Claim for a Separate Disability Rating for Service-Connected Asthma, 
in Addition to the Evaluation for OSA

The Veteran is currently in receipt of a 50 percent disability rating for obstructive sleep apnea with asthma.  Prior to the December 2006 rating decision here on appeal, the Veteran had been granted service connection for asthma, with a noncompensable disability rating from September 2, 1988 to November 13, 2001, when it was discontinued due to the Veteran's return to Active Duty status.  In December 2006, the RO granted service connection for OSA, effective August 25, 2006, the day following the Veteran's discharge from active duty, and rated the newly service-connected OSA together with the previously service-connected asthma, with a single 50 percent evaluation pursuant to Diagnostic Code 6847.  The RO found that the Veteran's asthma did not more-closely approximate the next higher, 60 percent evaluation.

In the introductory section to its January 2011 decision, the Board indicated that VA regulations do not prohibit the award of separate ratings under Diagnostic Code 6602 (asthma, bronchial) and Diagnostic Code 6847 (sleep apnea syndromes).  A closer reading of C.F.R. § 4.96 however, proves the error of this prior interpretation.
 
38 C.F.R. § 4.96  states, "[r]atings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other" (emphasis added).  The regulatory language continues that, in instances where there are two disabilities falling under the foregoing restriction, "[a] single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation." 38 C.F.R. § 4.96(a).

In addressing which diagnostic code ratings may not be combined with other diagnostic code ratings, the Board notes that absent an expressly defined term within a statute, "a fundamental canon of statutory construction is that when interpreting a statute, the words of a statute are given 'their ordinary, contemporary, common meaning.'" See Gordon v. Nicholson, 21 Vet. App. 270, 277 (2007).  The canons of statutory construction apply to regulations as well as statutes.  See Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994).

Mindful of the foregoing, as highlighted by the Board in its emphasis of the word "and" as used in the language of 38 C.F.R. § 4.96(a), the regulation actually states in the conjunctive that, "[r]atings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other."  Hence, a reading that the regulation expresses those conditions in the disjunctive is mistaken.  Indeed, a plain reading of the language under 38 C.F.R. § 4.96(a) gives no indication of any alteration or limitation of the express language quoted above.  Under the circumstances, the Board sees no merit in the position that the conditions expressed under 38 C.F.R. § 4.96(a) are expressed in the disjunctive.

Careful analysis of the language of 38 C.F.R. § 4.96(a) and the rating criteria of Diagnostic Codes 6600 through 6847 reveals that in stating that "[r]atings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other," VA did not intend to allow for the assignment of separate disability ratings for a condition rated under Diagnostic Codes 6600 through 6817 to be combined with a condition rated under 6822 through 6847.  The explanation for the reason that VA did not state more simply in 38 C.F.R. § 4.96(a) that ratings under Diagnostic Codes 6600 through 6847 may not be combined is that the diagnostic codes excluded in the phrase "[r]atings under diagnostic codes 6600 through 6817 and 6822 through 6847" are not necessarily manifested by lung or pleural involvement.  In such cases, the assignment of separate evaluations for a disability rated under one of the excluded diagnostic codes (DC 6818 through 6821) and a disability rated under 6600 through 6817 or 6822 through 6847, would not amount to impermissible pyramiding.  See C.F.R. § 4.14 (2016) (noting that the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability); Schedule for Rating Disabilities; Respiratory System, 61 Fed. Reg. 46,720, 46,727 (Sept. 5, 1996) (codified at 38 C.F.R. § 4.97).  As both asthma and obstructive sleep apnea are both necessarily manifested by lung or pleural involvement, separate ratings are prohibited by 38 C.F.R. § 4.96(a). 

The Board recognizes that the evidence of record supports a finding that sleep apnea and asthma present distinct manifestations, and the rating schedule provides different criteria for the rating of each.  That notwithstanding, the Board is bound by 38 C.F.R. § 4.96(a), which specifically prohibits the assignment of separate evaluations for asthma and obstructive sleep apnea.  Given the binding nature of the applicable statutory and regulatory provisions recited above, the Board has no option but to conclude that separate disability ratings for the Veteran's obstructive sleep apnea and asthma may not be assigned.  In that regard the Board does not have the authority to grant the Veteran's claim on an equitable basis, and instead is constrained to follow the specific provisions of the controlling law and regulations.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the law is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

IV.  Claim for an Evaluation in Excess of 50 percent for Asthma
(Evaluated with Obstructive Sleep Apnea)

The appeal considered herein began as a claim for a higher rating for the service-connected asthma disability.  Although the Veteran is currently assigned a single 50 percent evaluation for his obstructive sleep apnea with asthma on the basis of the severity of his OSA, it is possible that a higher rating could be assigned if his asthma were found to be the predominant disability and of a severity as to warrant a rating in excess of 50 percent, or if the "severity of the overall disability warrants" an elevation to the next higher evaluation.  38 C.F.R. § 4.96(a).

The Veteran was provided with a VA examination in August 2006 with regard to his various claimed disabilities.  At that time, he reported that his respiratory condition caused loss of appetite, cough with purulent sputum, orthopnea and shortness of breath with running, noting that he sometimes woke up at night with difficulty breathing, or he would have an attack and be short of breath.  He reported that he experienced asthmatic attacks frequently, needing to visit a physician to control the attacks as often as one time per month.  The Veteran stated that he had previously suffered from respiratory failure requiring respiration assistance from a machine one time in total, but that the date of the last episode was unknown.  He indicated that he required outpatient oxygen therapy, inhalation of anti-inflammatory medication, steroid therapy daily with a dosage of 17 mg per day, bronchodilator by mouth daily, and the use of a CPAP every night.  The Veteran described functional impairment of difficulty sleeping, being tired during the day, difficulty concentrating at work, and an inability to read at the computer for more than one hour.  Specifically of his sleep apnea, the Veteran described trouble staying awake during the daytime hours, with the same functional effects as listed above, in addition to needing to avoid driving while sleepy.  The examiner noted that the Veteran reported maintaining the ability to brush his teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress self, take out the trash, walk, shop, perform gardening activities, and push a lawn mower, and maintained his employment as a resource manager. 

On clinical evaluation at the August 2006 examination, breath sounds were noted to be symmetric, with no rhonchi or rales, and the expiratory phase was within normal limits.  Pulmonary function test results pre-bronchodilator were FVC percent predicted of 81 percent, FEV1 percent predicted of 68 percent, and an FEV1/FVC value of .65 (65 percent).  PFT post-bronchodilation revealed FVC of 79 percent predicted, FEV1 of 70 percent predicted; and FEV1/FVC of .68 (68 percent).  The Veteran was noted to have provided a good effort, and the examiner found no discrepancy between the PFT findings and the clinical examination.  The examiner diagnosed the Veteran with asthma, bronchial, without complications secondary to his pulmonary disease, and sleep apnea with subjective factors of trouble keeping awake and driving during the daytime and objective factor of requiring a CPAP.

The Veteran received treatment through VA for his respiratory conditions.  A May 2007 VA pulmonary consult note stated that the Veteran had been diagnosed with asthma, OSA, and rhinitis, and that exposure to grass pollen produces significant symptoms.  The Veteran had not been hospitalized for asthma, and a prescription was given for Advair (inhaler).  A July 2007 VA primary care letter stated that the Veteran was under car for several chronic conditions, and that over the past few months, clinical examination findings had prompted more frequent visits and therapeutic adjustments.  Notes from a July 2007 VA allergy and immunology consult indicated that the Veteran had a long history of recurrent shortness of breath, chest tightness, and wheezing, with symptoms being perennial and having increased in the past three years.  Present medications were helping, and the physician noted that such had not required emergency room visits, hospitalization, or steroids.  Triggers listed included coffee, cats and dogs, and exertion, and PFT demonstrated mild flow obstruction.  VA treatment records spanning the appeal period document the Veteran's active outpatient medications.  With respect to his respiratory disabilities, such lists demonstrate that the Veteran was prescribed oral medication for hypersomnolence related to his OSA, daily cetirizine and nasal corticosteroid for allergies, and inhalational steroids and long-acting bronchodilators for his asthma.      

The Veteran submitted a statement in December 2007 in which he indicated that he had been taking oral corticosteroids on a daily basis.  At the November 2010 Board hearing, the Veteran indicated that a treatment record indicated that his left lung was partially collapsed, and that he assumed this was due to his asthma and OSA disabilities.   The Veteran further testified that he had been taking at least two types of asthma medications since his diagnosis, with one being a steroid inhalant which he uses every morning.  He described periods  of exacerbation when the condition gets worse all of a sudden approximately once per year or once every two years, with additional mild flare-ups when he is around perfume or cologne requiring him to leave the area.  The Veteran also stated that he needed to be in a different part of the house when his wife is vacuuming, because he can feel his airways closing up.

The Veteran was provided with an additional VA examination in February 2011.  At that time, he reported exacerbations requiring clinical visits less than one time per year, and acute attacks occurring several times per year.  The Veteran stated that wheezing and dyspnea occurred at rest when he experiences an acute episode following exposure to one of his sensitizers.  The examiner noted that these acute attacks are triggered by strong cologne, dust exposure, high concentrations of pollen, and cats, and that the symptoms are managed with inhaled steroids and long acting beta agonists, but with an acute severe episode the prior year during a summer visit to Yellowstone National Park.  Pulmonary Function Tests demonstrated pre-bronchodilator readings of FEV-1 of 75 percent predicted and FEV-1/FVC of 67.8 percent, and post-bronchodilator readings of FEV-1 of 79.9 percent predicted, and FEV1/FVC of 69.4 percent.

38 C.F.R. § 4.96 instructs that, although separate disability ratings for asthma and OSA are forbidden, VA must assign a single disability rating under the diagnostic code which reflects the predominant disability.  As mentioned above, the Veteran has asserted, and the medical evidence of record demonstrates that his asthma requires daily inhalational medications, results in acute flare-ups several times per year brought on by exposure to certain animals, perfumes/colognes, and grass pollen that require him to move away from the aggravating substance/scent, with more severe reactions necessitating clinical intervention occurring at most once per year.  The Veteran's OSA, by comparison, requires nightly use of a CPAP and twice daily oral medication to combat his daytime hypersomnolence.  The treatment records indicate that the Veteran has undergone surgery and extensive treatment for his OSA, and that the impairment resulting from his excessive daytime sleepiness was a large factor in his inability to continue to maintain and retain his employment; in a November 2008 rating decision, the RO awarded a TDIU effective May 5, 2008, noting that the evidence of record demonstrates that the Office of Personnel Management determined that he is permanently disabled due to OSA. Given the relative frequency and degrees of functional impairment the Veteran has attributed to each of these disabilities, describing the OSA as causing excessive daytime sleepiness resulting in difficulty concentrating, an inability to focus on the computer for more than one hour at a time, trouble staying awake, and difficulty driving and the asthma as causing acute problems only when around certain sensitizers generally not requiring immediate clinical intervention, the Board concludes that obstructive sleep apnea is the Veteran's predominant respiratory disability.  As the Board previously rendered a decision in January 2011 denying an initial disability rating in excess of 50 percent for obstructive sleep apnea, and the Veteran did not appeal this decision to the Court, that decision is final, and the Board may not revisit the claim absent a remand from the Court or a petition for revision on the basis of clear and unmistakable error.  As such action has not been taken, the Board will limit its consideration to the question of whether the severity of the Veteran's asthma warrants a rating in excess of the 50 percent currently assigned for the combined OSA and asthma. 

The Board has considered whether the severity of the combined overall disability, OSA and asthma, warrants "an elevation to the next higher evaluation" per 38 C.F.R. § 4.96(a), but finds that such an award is not warranted in this case.  As explained above, the Board finds OSA to represent the predominant disability, as between asthma and OSA, so the Veteran's combined respiratory condition is to be evaluated under Diagnostic Code 6847.  The "next higher evaluation" under this diagnostic code is 100 percent, which contemplates sleep apnea syndrome with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; sleep apnea syndrome requiring tracheostomy.  In considering the Veteran's described impairment resulting from his asthma, and PFT/spirometry findings at the VA examinations showing only mild chronic airflow obstruction during asymptomatic periods, the Board finds that the "overall disability" for the asthma and obstructive sleep apnea more-closely approximately the currently-assigned 50 percent evaluation under DC 6847, rather than the level of disability contemplated by a 100 percent evaluation.  As noted above, the severity of the OSA has already been considered and a decision rendered by the Board.

Further, although the Board notes that the Veteran previously asserted that his asthma required daily steroid therapy, described as oral corticosteroids in a December 2007 statement, the treatment records and the Veteran's testimony at the Board hearing indicate that such daily steroid treatment was administered by way of an inhaler, rather than via systemic (oral or parenteral) corticosteroids as might indicate that the asthma disability was of a more severe nature.  Additionally, the Board notes that the oral medications pertaining to the Veteran's respiratory disabilities listed on his various active medication lists were indicated for treatment/suppression of allergy symptoms; the Veteran was previously awarded service connection for allergic rhinitis and sinusitis.  Therefore, while the Board finds that the Veteran likely intended no deception in stating that he takes daily "oral corticosteroids," this identification is beyond the competency of a layperson, and the Veteran likely was either mistakenly identifying his inhaled steroid medication or one of his oral medications taken for another disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  
 
In considering the evidence of record under the law and regulations cited above, the Board finds that the Veteran's asthma, rated with obstructive sleep apnea, does not warrant a disability rating in excess of the 50 percent currently assigned for the combined respiratory disability under 38 C.F.R. §§ 4.96 and 4.97, Diagnostic Code 6847.  The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has considered whether the combined disability could be appropriately evaluated under another diagnostic code utilized for rating respiratory symptoms, including DC 6602 used for evaluating asthma; however, as explained above, based on the predominant symptoms shown in the record, the Board finds that the Veteran's obstructive sleep apnea with asthma must be rated under DC 6847.

The Board has further considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's asthma (evaluated with sleep apnea) is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

As explained above, the question of whether the Veteran is entitled to a disability rating in excess of 50 percent on a schedular or extraschedular basis for obstructive sleep apnea was previously considered and denied by the Board in January 2011.  That decision is therefore final.  The present appeal before the Board pertains to a claim for a higher evaluation for asthma, and therefore, the Board will consider whether criteria for extraschedular consideration have been met in that regard.  The evidence demonstrates that the Veteran's asthma has manifested in mild airflow obstruction with acute flare-ups experienced upon exposure to irritants including dogs/cats, dust, grass pollen, and perfume/cologne not of a severity as to require clinical intervention, with severe attacks occurring once every year or two.  Such symptoms are found to be usual in type and degree of those contemplated by the applicable rating criteria.  Although in this instance, the symptoms are not specifically contemplated by the criteria for rating sleep apnea syndromes under DC 6847, they have been considered under the special provisions of 38 C.F.R. § 4.96(a) regarding the evaluation of respiratory conditions.  Additionally, although the Veteran previously reported loss of appetite in connection with his asthma disability, there is no competent evidence of record linking this symptom to his asthma.  Regardless, the evidence of record does not demonstrate that the Veteran's asthma exhibited other related factors such as marked interference with employment and/or frequent periods of hospitalization.  As indicated previously, the Veteran has not asserted, and the evidence does not indicate, that the Veteran's asthma symptoms had any particular impact on his employment or resulted in multiple, if any hospitalizations.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  The Veteran has also not asserted, and the evidence of record has not suggested, any combined effect or collective impact of his service-connected disabilities (obstructive sleep apnea with asthma; left ventricular hypertrophy; degenerative joint disease, lumbosacral spine; TMJ dysfunction; Fuchs' corneal dystrophy; degenerative joint disease, cervical spine; varicose veins, right leg; gastroesophageal reflux disease, hiatal hernia, and colon polyps; generalized anxiety disorder and depressive disorder, not otherwise specified; degenerative joint disease of the bilateral knees; bilateral cataracts, corneal guttata, dry eye syndrome, and vitreous floaters; allergic rhinitis; ventral hernia; erectile dysfunction with hypogonadism; bruxism; sinusitis; hypertension; and migraine headaches) that create such an exceptional circumstance as to render the schedular rating criteria for each individuals service-connected disability inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).
  
Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability if the Veteran asserts or the record indicates that the disability subject to the claim for a higher rating is responsible for the unemployability, at least in part.  The Veteran submitted an application for increased compensation based on unemployability in May 2008, indicating that his idiopathic sleep apnea prevented him from securing or following any substantial gainful occupation.  In a November 2008 rating decision, the RO awarded a TDIU effective May 5, 2008.  Although the Veteran's May 2008 application indicated that he became too disabled to work in July 2007, neither the Veteran nor the record has indicated that his occupational impairment was in any way related to his asthma disability.  Therefore, the Board finds that the issue of entitlement to an earlier effective date for the award of a TDIU has not been raised in conjunction with the claim seeking a higher and/or separate disability rating for asthma. 
 

ORDER

A separate compensable evaluation for service-connected asthma, or a disability rating for asthma in excess of the 50 percent currently assigned for "obstructive sleep apnea with asthma" is denied.


REMAND

The Board finds that additional development is needed prior to adjudication of the claims for higher disability ratings for service-connected lumbosacral and cervical spine degenerative joint disease and generalized anxiety disorder.

The most recent VA examinations pertaining to these claims were conducted in February 2011.  In a December 2015 post-remand brief, the Veteran's representative requested that updated VA examinations be provided to address the current severity of these disorder, as more than five years had passed since the most-recent examinations.  While the mere passage of time does not in and of itself render otherwise-adequate examinations inadequate for adjudicatory purposes, the Board finds that additional examinations are called for with regard to the remaining appeals, as prior examinations either contained incomplete information and/or the record indicates that circumstances have changed since February 2011.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one).
  
With regard to the Veteran's claims for increased disability ratings for his lumbosacral and cervical spine degenerative joint disease, additional examination is found needed to address the functional limitations, including as due to pain on use, stemming from such disorders.  The Court has held that, in order to adequately portray the functional loss of musculoskeletal disabilities, examination reports must not only "express an opinion on whether pain could significantly limit functional ability during flare ups," but should also, if feasible, express any resultant loss in range of motion in terms of degrees of additional range of motion loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In a later case, the Court found that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that adequate joint testing for pain include range of motion performed under such conditions); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  At the February 2011 VA spine examination, the Veteran reported that his neck and back disabilities were becoming progressively worse, and described a history of cervical spine fatigue, decreased motion, stiffness, weakness, spasm, and pain at the bilateral paracervical, right greater than left, and a history of bilateral paralumbar pain, at times radiating down both legs into the heels.  Despite such reports, the examiner noted that objective evidence of painful motion was not displayed on examination, but there is no indication whether testing for pain included on active and passive motion and weight-bearing and non-weight-bearing.  On remand, an additional VA examination should be provided which includes such testing to allow for a complete assessment of the severity of the Veteran's spine disabilities.

The Veteran was also examined in February 2011 with respect to his service-connected generalized anxiety disorder and depressive disorder, NOS.  The examination report indicated that the Veteran reported significant stress due to conflict with his spouse; the record reflects that the marriage has since ended in divorce.  Due to the change in circumstances, and the Veteran's request for an updated VA examination, the Board finds that an additional exam should be scheduled to assess the current severity and manifestations of his service-connected psychiatric disorders.

As the Board is remanding these matters for further development, action should be taken to ensure that updated VA treatment records for the Veteran are associated with the claims file.  Additionally, at the November 2010 Board hearing, the Veteran testified that he was being seen by a private psychologist and a local physical therapist outside of VA.  While some private physical therapy and acupuncture records have been associated with the file, the most recent appears to date from April 2008.  On remand, the AOJ should contact the Veteran and request that he identify and authorize VA to obtain any and all private treatment records pertaining to his cervical and lumbosacral spine and mental health disabilities. 

Accordingly, the claims are REMANDED for the following action:

1. Obtain any and all of the Veteran's outstanding VA treatment records from November 2015 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify any treatment he has received relating to psychiatric and/or neck or back disorders that has not yet been sought/obtained by VA, and to provide a release form for any such records of private treatment so that VA can request the records on his behalf (including those from a private psychologist and physical therapy and acupuncture referenced by the Veteran at the November 2010 Board hearing).  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any private records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  After completing the above development, schedule the Veteran for a VA examination with a qualified medical professional to ascertain the current severity and manifestations of the Veteran's service-connected generalized anxiety disorder and depressive disorder, NOS.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  It is requested that the examiner review all pertinent records associated with the claims file and, considering both medical and lay evidence of record, comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders, and should fully describe the functional effects of the Veteran's service-connected mental health conditions, including its effects on occupational functioning and daily activities. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing remand directives 1 and 2, schedule the Veteran for a VA examination with a qualified medical professional to determine the current severity and manifestations of his service-connected degenerative joint disease of the lumbosacral and cervical spine.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should complete the following for both the thoracolumbar and cervical spine:

a.  Conduct full range of motion studies and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under the four following conditions:

               i)  on weight-bearing
ii) on nonweight-bearing
and
iii) on active motion
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups and on repeated use over a period of time.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible, as well as any regular protective measures he takes to avoid such flare-ups.  Any additional loss of range of motion of the spine during flare-ups and after repeated use should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.   

The examiner should consider the Veteran's described symptomatology, as well as the medical evidence of record, in making this determination.  If an estimate as to approximate additional degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided, and provide as thorough of a description of the typical additional functional impairment during flare-ups and upon extended use as possible. 

d.  State whether the Veteran has any neurological abnormalities present, including but not limited to any bowel or bladder impairment or radiculopathy, and indicate whether it is at least as likely as not (50 percent probability or greater) that such neurological abnormality is associated with the Veteran's service-connected cervical or lumbosacral spine disabilities.  

The examiner's attention is directed to the report of the February 2011 VA examination, recording the Veteran's report of paralumbar pain at times radiating down both legs and into his heels.

 e.  Comment on the functional impact of the Veteran's service-connected lumbosacral and cervical disabilities on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.   

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical reports to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

6.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to a higher disability rating for service-connected degenerative joint disease of the lumbosacral spine and higher initial disability ratings for service-connected degenerative joint disease of the cervical spine and generalized anxiety disorder and depressive disorder, NOS.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


